    6:19-cv-01567-TMC             Date Filed 07/31/20   Entry Number 105       Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


 EDEN ROGERS, et al.


                    Plaintiffs,

        v.
                                                     Case No. 6:19-cv-1567 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                    Defendants.


                   FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
                        MOTION FOR PROTECTIVE ORDER

       This case ultimately boils down to a simple question as to the Federal Defendants: did HHS

violate the Constitution by issuing the January 2019 conditional exception regarding the

participation of certain faith-based entities in South Carolina’s foster care system? That discrete

agency action will be supported by an administrative record that the agency anticipates producing

by August 13, 2020. Per the Administrative Procedure Act and Congressional intent in passing

that statute, this Court should not permit discovery to move forward at present but, rather, should

ensure that discovery only occurs as to the Federal Defendants according to the narrow parameters

permitted in challenges to agency action. Therefore, Federal Defendants’ motion for protective

order should be granted. See ECF No. 102.

       But even if this case were a garden variety civil litigation involving private parties, this

Court’s intervention would be required because Plaintiffs are pursuing discovery that goes far

beyond what is permitted by the Federal Rules of Civil Procedure. The requirement that discovery

be relevant to a party’s claim or defense is undoubtedly broad. But Plaintiffs have pressed that


                                                 1
     6:19-cv-01567-TMC         Date Filed 07/31/20        Entry Number 105         Page 2 of 10




requirement past the breaking point, pursuing information with no relationship at all to the South

Carolina foster care system in which they seek to participate. That system is the focus of this

lawsuit, and Plaintiffs’ omnibus nationwide discovery requests cannot be squared with that focus.

       Plaintiffs’ memorandum in opposition fails to persuasively rebut these points. See Pls.’

Opp’n, ECF No. 103 (“Opp’n”). Federal Defendants’ motion should be granted.

I.     Discovery Against the Federal Defendants is Inappropriate Except in the Narrow
       Circumstances Permitted Under the Administrative Procedure Act.

       Federal Defendants’ opening brief demonstrated that this litigation should be governed by

the judicial review provisions of the Administrative Procedure Act. Thus, consistent with the

Supreme Court’s instruction that the “power of federal courts of equity to enjoin unlawful

executive action is subject to express and implied statutory limitations,” discovery beyond the

administrative record should not be permitted absent a heightened showing made after the

production of the record, under the standards of the APA. See Armstrong v. Exceptional Child Ctr.,

Inc., 575 U.S. 320, 327 (2015) & Fed. Defs.’ Mem. in Support of Mot. for Protective Order at 6–

11, ECF No. 102-1 (“Mem.”).

       Plaintiffs’ brief in opposition does not argue that they have made any such heightened

showing, effectively conceding the issue for present purposes. See Opp’n at 12 (asserting it is “not

yet clear whether the record will be complete or whether an exception to the bar on extra-record

discovery would apply”). Accordingly, the only question before the Court at this point is whether

this litigation should be governed by record review principles. Plaintiffs’ arguments on this score

are unavailing and should be rejected.

       First, Plaintiffs fail to cite any persuasive authority indicating that they are entitled to full

discovery under the Federal Rules of Civil Procedure in this challenge to agency action. Indeed,

in line with arguments in the Government’s opening brief, one of the lead cases cited in Plaintiffs’


                                                  2
    6:19-cv-01567-TMC          Date Filed 07/31/20      Entry Number 105         Page 3 of 10




brief—State v. U.S. Department of Homeland Security, ---F. Supp. 3d---, No. 19-cv-4975-PJH,

2020 WL 1557424 (N.D. Cal. Apr. 1, 2020), cited Opp’n at 5, 7—acknowledged that “even where

plaintiffs have asserted constitutional claims, wide-ranging discovery is not blindly authorized at

a stage in which such an administrative record is being reviewed.” State, 2020 WL 1557424 at

*16 (quoting Tafas v. Dudas, 530 F. Supp. 2d 786, 802 (E.D. Va. 2008)). And again consistent

with Federal Defendants’ position, the court in State only ordered discovery where the

administrative record “shed[] no light” on the allegations made in support of Plaintiffs’

constitutional claim. Id. at *15; see also Mem. at 10. Another of the cases Plaintiffs cite—Grill

v. Quinn, No. CIV S-10-0757 GEB GGH PS, 2012 WL 174873, at *2 (E.D. Cal. Jan. 20, 2012),

cited Opp’n at 7—also demonstrates that discovery in such cases is extraordinarily narrow and

requires specific showings. In Grill, the Court did not order broad discovery, but instead ordered

that the defendant “shall supplement the Administrative Record with documents specified” in the

order. Id. at *5. The Grill court also permitted discovery “limited to the subject areas set forth

above,” based on the court’s explicit finding that the existing record “give[s] rise to a possible

inference that decisions were made on a basis” other than the one stated in the administrative

record. Id. These cases are in accord with Federal Defendants’ basic point: discovery should not

proceed now, but should await production of the Administrative Record and a requirement that

Plaintiffs make a heightened showing that discovery beyond the Administrative Record is needed.

       Plaintiffs’ other citations do little to advance their arguments. See Opp’n at 5–7. Two of

the cases Plaintiffs cite fail to distinguish or even acknowledge the numerous authorities cited in

both Parties’ papers holding that, at the very least, discovery in challenges to agency action should

be tightly circumscribed. See Karnoski v. Trump, No. C17-1297-MJP, 2018 WL 1880046, at * 1

(W.D. Wash. Apr. 19, 2018); Miccosukee Tribe of Indians of Fla. v. United States, No. 08-23001-



                                                 3
    6:19-cv-01567-TMC          Date Filed 07/31/20       Entry Number 105         Page 4 of 10




CIV, 2010 WL 337653, at *2 (S.D. Fla. Jan. 22, 2010). And one of the cases says nothing at all

about the extent of permissible discovery. See Bolton v. Pritzker, No. C15-1607 MJP, 2016 WL

4555467, at *4 (W.D. Wash. Sept. 1, 2016).

       Plaintiffs’ citation of the Supreme Court’s decision in Webster v. Doe, 486 U.S. 592 (1988),

is similarly inapposite, as that case said nothing at all about the propriety of discovery in a case

such as this. Rather, the cited portion of Webster, see Opp’n at 5, stands for the unremarkable

proposition that there is no categorical bar on discovery against the federal government, 486 U.S.

at 604. Federal Defendants do not dispute this; rather, Federal Defendants maintain that discovery

is not appropriate when, as here, a plaintiff’s challenge to agency action requires the court to

“evaluat[e] the substance of an agency’s decision made on an administrative record.” Bellion

Spirits, LLC v. United States, 335 F. Supp. 3d 32, 43 (D.D.C. 2018).

       As for Cook County, Illinois v. Wolf, No. 19 C 6334, 2020 WL 2542155, at *10 (N.D. Ill.

May 19, 2020), the district court in that case permitted discovery because the court believed there

had been irregularities in the preparation of the administrative record and where it credited

allegations of discriminatory animus. See id. at *10–12. Although the Government disagrees with

that decision, it bears no resemblance to the situation here. Plaintiffs’ only allegations of unlawful

intent in this case are conclusory and do not raise any basis for discovery. See Fed. Defs.’ Mem.

in Support of Mot. to Dismiss at 24, ECF No. 50-1 (citing Compl. ¶ 122 & Ashcroft v. Iqbal, 556

U.S. 662, 680–81 (2009)). 1 And Federal Defendants have not even had an opportunity to produce

the administrative record, let alone have Plaintiffs shown any irregularities in its assembly.




1
 This Court declined to decide whether Plaintiffs had adequately alleged the absence of a secular
purpose in considering Federal Defendants’ motions to dismiss because it held doing so was
unnecessary in light of the Court’s decision on prongs two and three of the Lemon test. Order at
31 n.6 (D.S.C. May 8, 2020), ECF No. 81.
                                                  4
    6:19-cv-01567-TMC          Date Filed 07/31/20       Entry Number 105         Page 5 of 10




       Second, Plaintiffs’ argument regarding the dispositive effect of Department of Commerce

v. New York, 139 S. Ct. 2551 (2019), relies on a misapprehension of the procedural history in that

litigation. Plaintiffs assert that the Supreme Court’s decision in Department of Commerce did not

pass upon the permissibility of discovery on constitutional claims regarding agency action because

those claims were not before the Court.        Opp’n at 7.     But as Plaintiffs acknowledge, the

constitutional claims in Department of Commerce were rejected by the district court only after trial

and were present throughout the preceding litigation, including the discovery period. Thus, if

adequately alleged constitutional claims could form a basis for discovery in a challenge to agency

action, then the Supreme Court’s statement in Department of Commerce that the district court

should not have ordered discovery when it did would be wrong. See Department of Commerce,

139 S. Ct. at 2574 (holding order for discovery was “premature”). This is not a plausible

interpretation of Department of Commerce, particularly where the Supreme Court expressly

acknowledged that the plaintiffs there had raised constitutional challenges to the agency action in

question, which were resolved only after trial. See id. at 2564 (stating that the district court

“allowed the” Equal Protection Clause claim “to proceed”); id. (stating that the district court “held

a bench trial and issued findings of fact and conclusions of law on respondents’ statutory and equal

protection claims”).

       Finally, Plaintiffs fail to adequately distinguish the numerous judicial decisions cited in the

Government’s opening brief that rejected requests for broad-ranging discovery in challenges to

agency action. Plaintiffs respond to these authorities by relying almost exclusively on the fact that

they have chosen not to pursue an APA challenge in this litigation. Opp’n at 10–11. But Plaintiffs

offer no persuasive justification for permitting their strategic decision to displace Congressional

intent in establishing record review principles for challenges to agency action. Instead, Plaintiffs



                                                 5
    6:19-cv-01567-TMC           Date Filed 07/31/20     Entry Number 105         Page 6 of 10




simply contend that a different rule should apply in cases where both APA and constitutional claims

are present, as opposed to only constitutional claims. See id. Plaintiffs offer no rationale for such

a rule. Indeed, when considering that scenario, it is unclear why a plaintiff’s decision to bring a

separate APA claim should preclude it from discovery on a constitutional claim if constitutional

claims are subject to standard discovery procedures. Otherwise, the APA and the Federal Rules

would create a harsh trap for the unwary, preventing litigants from full civil discovery by the mere

decision to pursue multiple theories of relief. 2

        Federal Defendants’ approach, by contrast, reconciles the various judicial decisions cited

by the Parties, as well as Congressional intent in passing the APA, by ensuring that the availability

of discovery does not turn on the unilateral strategic decisions of plaintiffs. Where a party

challenges an agency action on an administrative record, whether under the APA’s cause of action

or directly under the Constitution, review should be limited to the administrative record except

where the plaintiff can establish exceptional circumstances warranting supplementation of the

record or limited discovery. Plaintiffs have not done that here and until they do so, discovery

against the Federal Defendants should not go forward.

        II.     The Discovery Plaintiffs Seek Goes Well Beyond Rule 26.

        Federal Defendants’ opening brief also demonstrated that even if this Court believes that

record review principles do not apply in this case, Plaintiffs’ initial discovery requests far exceed

the permissible scope of discovery under the Federal Rules. More specifically, Plaintiffs’ requests

regarding foster care programs and agencies in other states and as to programs other than federal

2
  Plaintiffs seem to posit that a different rule could apply where a person is “enmeshed in the
administrative process” before bringing constitutional claims. Opp’n at 10–11. Plaintiffs offer no
principled basis for this distinction or explanation of its scope. And the APA waives sovereign
immunity for suits seeking nonmonetary relief on behalf of any “person suffering legal wrong
because of agency action,” whether that person is “enmeshed” or not in prior administrative
proceedings. 5 U.S.C. § 702.
                                                    6
    6:19-cv-01567-TMC          Date Filed 07/31/20      Entry Number 105        Page 7 of 10




funding of state foster care under Title IV-E of the Social Security Act are not relevant to any

claim or defense in this litigation. Protection is therefore warranted. See Mem. at 11–14.

       Plaintiffs’ response in opposition is premised in part on two apparent misunderstandings

of Federal Defendants’ argument.       First, Plaintiffs contend that Federal Defendants fail to

appreciate that Plaintiffs seek injunctive relief “that would apply to ‘any state’s federally funded

child welfare system.’” Opp’n at 12. Plaintiffs seem to assert that their nationwide discovery

requests are appropriate on this basis. But Plaintiffs do not explain how they have standing to seek

such far-reaching relief or what violations of law they allege that would warrant such relief. Nor

could they; this Court’s decision on Defendants’ motion to dismiss specifically rejected any

assertion of taxpayer standing in this litigation, instead allowing only Plaintiffs’ South Carolina-

based claims to go forward. See Order at 18 (D.S.C. May 8, 2020), ECF No. 81. Thus, regardless

of what Plaintiffs ask for in the Complaint, following this Court’s ruling on Defendants’ motion

to dismiss this case is “limited to South Carolina.” Contra Opp’n at 12.

       Plaintiffs are also incorrect that Federal Defendants “have made no effort to” show that

Plaintiffs’ discovery requests are not proportional to the needs of the case. See Opp’n at 15. As

explained in the Government’s opening brief, one of the enumerated criteria for assessing

proportionality is the “importance of the discovery in resolving the issues” in the case. Mem. at

11 (quoting Fed. R. Civ. P. 26(b)(1)). The importance of the discovery at issue in Federal

Defendants’ motion for a protective order is nil (or close to it) given its lack of relevance to

Plaintiffs’ claims. Thus, the burden that complying with Plaintiffs’ nationwide discovery requests

would entail necessarily “outweighs [the] likely benefit” of that discovery. See Fed. R. Civ. P.

26(b)(1).




                                                 7
    6:19-cv-01567-TMC          Date Filed 07/31/20      Entry Number 105         Page 8 of 10




       Beyond these red herrings, Plaintiffs’ opposition brief largely relies on an overbroad

understanding of the scope of discovery, asserting that any matter within the “general subject

matter of the litigation” may be discoverable. Opp’n at 13, 14. To begin, this understanding of

the scope of discovery was rejected in the 2015 amendments to Rule 26, which “restore[d]

proportionality as an express component of discovery and delete[d] the former provision

authorizing the Court to order discovery of any matter relevant to the subject matter involved in

the action.” Dickman v. Banner Life Ins. Co., No. RDB-16-192, 2017 WL 4342064, at *2 (D. Md.

Sep. 28, 2017). Many of the cases cited by Plaintiffs predate this change and thus considered a

different standard than the one to be utilized by this Court. See Opp’n at 13, 14 (citing cases).

       In any event, even if one accepted that the proper standard in this case is relevance to the

“general subject matter of the litigation,” Plaintiffs’ discovery requests still cannot be justified.

For Plaintiffs’ requests to be appropriate, one would need to define the “general subject matter” of

this case to include regulation of grants to any State foster care system or consideration of any

religious accommodation for any public or private foster-care agency anywhere in the United

States. Rather than providing the tools to support their South Carolina-based claims, discovery in

Plaintiffs’ understanding would seem to confer on them a roving investigatory power akin to a

congressional oversight committee.

       Plaintiffs also do little to specifically defend the relevance of the requests for information

that are the subject of Federal Defendants’ motion. Plaintiffs vaguely assert that requests for

information about regulation of foster care systems in other states or consideration of other

requests for religious accommodation could “provid[e] important context” for their claims and

could “shed light on” and “elucidate” Federal Defendants’ decision-making. Opp’n at 13, 14.

Plaintiffs do not even attempt to connect these fuzzy concepts to the elements of the claims they



                                                 8
     6:19-cv-01567-TMC          Date Filed 07/31/20        Entry Number 105         Page 9 of 10




are pursuing in this litigation. That is unsurprising; it is hard to discern the relevance of information

about HHS’s regulation of funding for Ohio’s Title IV-E foster care system or HHS’s

consideration of a request for a religious accommodation by an HHS Office of Refugee

Resettlement grantee providing residential services to unaccompanied children in Arizona, to

name just two hypothetical examples of the myriad scenarios that would be responsive to

Plaintiffs’ broad requests. Plaintiffs certainly have not established any “reasonable likelihood”

that these requests “will lead to discovery of evidence relevant” to Plaintiffs’ challenge to the

January 2019 conditional exception issued to South Carolina. See Food Lion, Inc. v. United Food

& Commercial Workers Int’l Union AFL-CIO-CLC, 103 F.3d 1007, 1012–1013 (D.C. Cir. 1997).

                                           CONCLUSION

        For the foregoing reasons, the Federal Defendants respectfully request that the Court enter

a protective order prohibiting Plaintiffs from seeking discovery from the Federal Defendants in

this case beyond the limitations of the Administrative Procedure Act, including a requirement that

discovery may only be served with leave of Court obtained under APA standards after the Federal

Defendants produce the administrative record. In the alternative, the Federal Defendants request

that the Court enter a protective order as to RFP Nos. 5, 6, and 11–15—see ECF No. 102-2 at 10,

12, 13—as well as any other discovery requests now pending or that may be served seeking

information related to any federal program or state other than the South Carolina foster care system

funded under Title IV-E of the Social Security Act.




                                                   9
   6:19-cv-01567-TMC   Date Filed 07/31/20   Entry Number 105        Page 10 of 10




Dated: July 31, 2020                Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    PETER M. McCOY, Jr.
                                    United States Attorney

                                     /s/ Christie V. Newman
                                    CHRISTIE V. NEWMAN (#5473)
                                    Assistant United States Attorney
                                    1441 Main Street, Suite 500
                                    Columbia, SC 29201
                                    Telephone: (803) 929-3021
                                    Email: Christie.Newman@usdoj.gov

                                    MICHELLE BENNETT
                                    Assistant Branch Director

                                    CHRISTOPHER A. BATES
                                    Senior Counsel to the Assistant Attorney General

                                    JAMES R. POWERS (TX Bar No. 24092989)*
                                    Trial Attorney
                                    Federal Programs Branch
                                    U.S. Department of Justice, Civil Division
                                    1100 L Street, NW
                                    Washington, DC 20005
                                    Telephone: (202) 353-0543
                                    Email: james.r.powers@usdoj.gov

                                    *Admitted pro hac vice

                                    Counsel for Federal Defendants




                                      10
